Case 1:19-cr-00521-PKC Document 36-2 Filed 02/05/20 Page 1 of 5




    EXHIBIT B
     Case 1:19-cr-00521-PKC Document 36-2 Filed 02/05/20 Page 2 of 5

I                      UNITED STATES ATTORNEY'S OFFICE
                        SOUTHERN DISTRICT OF NEW YORK
 2

 3

 4

 5

 6

 7

 8
                             Recorded Conversation
 9

10

11
                              Date:  May 22, 2019
12                              Files: Clip 11

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:19-cr-00521-PKC Document 36-2 Filed 02/05/20 Page 3 of 5      1

 1           SA SPIVACK:     Let me ask you this.     If you are Leslie

 2     and I, okay, and you come across this chat, what do you

 3     think?

 4           PETER BRIGHT:     They're definitely sexual, but like --

 5           SA SPIVACK:     No, no, no, what do you think?

 6           PETER BRIGHT:     But, no, I

 7           SA ADAMCZYK:     And there's not- there -- but there's no

 8     question that they're sexual.         Even someone -- even a

 9    layperson on the street would [INDISCERNIBLE]

10           PETER BRIGHT:     No, no, no.    I don't dispute that

11     they're sexual, but like I say --

12           SA ADAMCZYK:     But what would a person think, not

13     knowing --

14           PETER BRIGHT:     They would probably think that I want

15     t o have sex with her kids.

16           SA SPIVACK:     Okay.

17           PETER BRIGHT:     But like I say,    -

18           SA SPIVACK:     That was the question --

19           PETER BRIGHT:     -- it was very ambiguous to me at the

20     start because of the --

21           SA SPIVACK:     The chats in the totality --

22           PETER BRIGHT:     Yeah.

23           SA SPIVACK:     Reading the chats and we listened to the

24    phone call because we have a title 3 out, we have a wire

25    out.
     Case 1:19-cr-00521-PKC Document 36-2 Filed 02/05/20 Page 4 of 5    2

 1            PETER BRIGHT:     Okay.

 2            SA SPIVACK:     So what would a layperson -- what would

 3     an average law enforcement official --

 4            PETER BRIGHT:     They would say it looks very bad.

 5            SA SPIVACK:     For you?

 6            PETER BRIGHT:     Yeah.

 7            SA SPIVACK:     Okay.     It looks bad because it looks like

 8     you were going to go have sex with a young child.

 9            PETER BRIGHT:     Yeah.

10            SA SPIVACK:     - young children.

11            PETER BRIGHT:    I felt she had to believe that --

12            SA SPIVACK:     So what would you --

13            PETER BRIGHT:     -- because otherwise there's nothing to

14    record.

15            SA ADAMCZYK:     What were you looking to get out of

16            this?

17            PETER BRIGHT:    I wanted --

18            SA ADAMCZYK:    Because I'll tell, you know, what it

19    looks like, it looks like you were coming to have sex with

20     a --

21            PETER BRIGHT:    You know what I wanted to get out of

22    it?

23            SA ADAMCZYK:     -- seven and a nine year old.

24            PETER BRIGHT:    It looks really just awesome to be like

25     - - there are so many -- like even up on YouTube,         there are
     Case 1:19-cr-00521-PKC Document 36-2 Filed 02/05/20 Page 5 of 5   3

 1     like all of these like nailing like predators and like

 2     people coming to like screw kids and all that kind of

 3     thing, it looks like a real high, like just being able to

 4     say to someone, ha, I've got you.

 5

 6                 ( End of recording. )

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
